                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 INTELLECTUAL VENTURES II LLC,                §
                                              §
       Plaintiff,                             §
                                              §
                                                      Case No. 2:17-CV-00662-JRG-RSP
 v.                                           §
                                                      LEAD CASE
                                              §
 SPRINT SPECTRUM, L.P. ET AL,                 §
                                              §
       Defendants.                            §
                                              §
                                                      Case No. 2:17-CV-00661-JRG-RSP
 T-MOBILE USA, INC. ET AL,                    §
                                              §
       Consolidated Defendants.               §
                                              §

                                         ORDER

       Defendants previously filed a Motion for Summary Judgment of No Willful

Infringement. (Dkt. No. 299.) Magistrate Judge Payne entered a Report and

Recommendation dated April 12, 2019, recommending that Defendants’ Motion be granted

for pre-suit willfulness but denied for willfulness claims after the filing of the complaint.

(Dkt. No. 441.) Presently before the Court are Defendants’ Rule 72 Objections to Order on

Motion for Summary Judgment of No Willful Infringement. (Dkt. No. 476.)

       After reviewing Defendants objections, the Report and Recommendation, and the

underlying briefing, the undersigned agrees with the reasoning provided within the Report

and Recommendation. Defendants’ Objections are therefore OVERRULED, and the

Magistrate Judge’s Recommendation is ADOPTED. IT IS THEREFORE ORDERED

that Defendants’ Sealed Motion for Summary Judgment of No Willful Infringement (Dkt.


                                            1/2
  .




No. 299) is GRANTED IN PART, with summary judgment being GRANTED for claims

of willful infringement before September 21, 2017, which was the day that the complaint

was filed. Summary judgment is DENIED for willful infringement claims on or after

September 21, 2017.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 2nd day of May, 2019.




                                                 ____________________________________
                                                 RODNEY GILSTRAP
                                                 UNITED STATES DISTRICT JUDGE




                                         2/2
